DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
This Office Action is in response to application filed 02/16/2021 and preliminary amendment filed 05/19/2021, where Applicant cancelled claims 1-11; added claims 12-31; and claims 12-31 are currently pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both the instant application and the Patent are directed to system that allows a user to interact with a virtual character in a virtual space using a head mounted display, where a first action in association with head motion of the user is specified, a second action not associated with head motion of the user is specified in response to selection of an object in the virtual space, where object is associated with two or more menu items, the second action includes a first and a second menu item action associated with each respective menu items, if the first menu item is gazed at, the first menu item action is specified as the second action, and if the second menu item is gazed at, the second menu item action is specified as the second action.  Claim 1 of the Patent is narrower in scope and therefore anticipates claim 1 of the instant application.  As such, the claims are obvious variation of each other.

Claims 13-15 and 18-20 of the instant application are also rejected under non-statutory obviousness type double patenting over claims 2, 3, 9, and 6-8 respectively of 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of the instant application and claim 10 of the Patent are directed to method that allows a user to interact with a virtual character in a virtual space using a head mounted display, where a first action in association with head motion of the user is specified, a second action not associated with head motion of the user is specified in response to selection of an object in the virtual space, where object is associated with two or more menu items, the second action includes a first and a second menu item action associated with each respective menu items, if the first menu item is gazed at, the first menu item action is specified as the second action, and if the second menu item is gazed at, the second menu item action is specified as the second action.  Claim 10 of the Patent is narrower in scope and therefore anticipates claim 22 of the instant application.  As such, the claims are obvious variation of each other.

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 23 of the instant application and claim 15 of the Patent are directed to non-transitory computer-readable storage medium storing program when executed, allows a user to interact with a virtual character in a virtual space using a head mounted display, where a first action in association with head motion of the user is specified, a second action not associated with head motion of the user is specified in response to selection of an object in the virtual space, where object is associated with 

Claims 24, 26, and 27 of the instant application are also rejected under non-statutory obviousness type double patenting over claims 16, 18, and 19 respectively of the Patent as the claims of the instant application disclose substantially similar limitations as the corresponding claims of the Patent.

Claims 28, 30, and 31 of the instant application are also rejected under non-statutory obviousness type double patenting over claims 16, 18, and 19 respectively of the Patent as the claims of the instant application disclose substantially similar limitations as the corresponding claims of the Patent.

This is a nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28-31 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of claims 28-31 contains the same limitations as claims 24-27, which each also depends on the same independent claim, i.e., claim 23.  As such, each of claims 28-31 failed to further limit the independent claim 23.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 14, 16, 20-23, 27, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smartphone Game CH, (“Play thoroughly at VR Café Kana and thoroughly review!”) (hereinafter SmartphoneGame).

Referring to claim 12, SmartphoneGame teaches an application processing system for providing an interaction with a virtual character and a user (“’VR Café Kano’ is a new-sense romance adventure game where you can enjoy talking with cute girls in the VR world”; 1:9-10), the application processing system having one or more computer processors (“smartphone”; 1:11-13.  The examiner notes, it is understood by one of ordinary skill in the art that a smartphone inherently includes one or more processors) and being configured to output an image of a virtual space including the virtual character to a head mounted display mounted on a head of the user (“If you have VR goggles, you can connect to your smartphone to play from the first person’s point of view, and you can feel as if you are spending time in a really fashionable café…This game is recommended for those who want to be healed by interacting with a cute girl clerk”; 1:11-16, 2:1-2), wherein the one or more computer processors, in response to executing computer-readable instructions, effectuate operations comprising: 
specifying a first action associated with a motion of the head of the user in the virtual space (“There is a number on the girl’s head and I have to reply before it gets to zero…If you wear VR goggles, you can answer YES by shaking your head vertically and NO by shaking horizontally”; 5:1-7.  The examiner recognizes the first action as the reply to the girl clerk’s question as shown in screen shot on page 5 line 5) based on one or more items of detection information obtained by the head mounted display (“If you wear VR goggles, you can answer YES by shaking your head vertically and NO by shaking horizontally”; 5:1-7.  The examiner recognizes the one or more detection information obtained by the HMD as one of the plurality of possible inputs obtained by the VR goggles, e.g., match line of sight and head motion); and 
specifying, in response to a selection of a specific object (making a selection in the menu; 2:6-3:4) included in the virtual space (hot coffee as one of the menu items listed in the menu highlighted in green font; 3:3), a second action not associated with a motion of the head of the user in the virtual space (“When I order ‘hot coffee’, ‘It takes a little while, but it is delicious. ‘Don’t worry, as the girl says, the coffee will be delivered in no time”; 3:4-5.  The examiner recognizes the second action as ordering the hot coffee) based on the one or more items of detection information (“You can choose from three types of ‘hot coffee’ ‘ice coffee’ ‘milk tea’.  When you match your line of sight with the menu you want to order, it glows green”; 2:6-8, 3:3), wherein: 
the specific object is associated with two or more menu items, the two or more menu items including a first menu item and a second menu item (“hot coffee” “ice coffee” “milk tea” menu items; 2:3-8, 3:3), 
the second action includes a first menu item action associated with the first menu item and a second menu item action associated with the second menu item (ordering of the “hot coffee” from the menu; 3:3-6), 
if the first menu item is gazed at, the first menu item action is specified as the second action, and 
if the second menu item is gazed at, the second menu item action is specified as the second action (“You can choose from three types of ‘hot coffee’ ‘ice coffee’ ‘milk tea’.  When you match your line of sight with the menu you want to order, it glows green”; 2:6-8, 3:3.  Examiner notes, although SmartphoneGame discloses ordering “hot coffee”; however, it is understood that the same ordering technique is used to order other items on the menu such as the “ice coffee” or the “milk tea”).  

Referring to claim 14, SmartphoneGame further teaches the application processing system of claim 12, wherein the second action is associated with use of a tool by the user in the virtual space (“By the way, you can change the size of subtitles, etc., by selecting the same as when ordering the menu table written as ‘Option’ in the upper left”; 3:7-8.  The examiner recognizes the tool as the option menu that allows the user to change the size of the subtitles used in the VR game).

Referring to claim 16, SmartphoneGame further teaches the application processing system of claim 12, wherein at least one of the first menu item or the second menu item is arranged in the virtual space so as to be parallel to a surface of a virtual structure (at least the top edge of the first menu item is arranged to be parallel to top edge surface of the menu; 3:3). 

Referring to claim 20, SmartphoneGame further teaches the application processing system of claim 12, wherein the operations further comprise: 
generating the virtual space such that the virtual space includes the virtual character performing a reaction in response to at least one of the first action or the second action (“As the conversation progresses, there are some situations where you can choose between YES and NO.  There is a number on the girl’s head and I have to reply before it gets to zero”; 5:1-7; “Since I did not wear it this time, I shook my smartphone vertically and I was able to reply YES before it became 0.  The girl smiles and keeps talking in a good mood”; 6:1-3). 

Referring to claim 21, SmartphoneGame further teaches the application processing system of claim 12, wherein the first action is associated with a communication between the user and the virtual character (“As the conversation progresses, there are some situations where you can choose between YES and NO.  There is a number on the girl’s head and I have to reply before it gets to zero…If you wear VR goggles, you can answer YES by shaking your head vertically and NO by shaking horizontally”; 5:1-7).

Referring to claim 22, SmartphoneGame teaches A method of processing an application for providing an interaction with a virtual character and a user (“’VR Café Kano’ is a new-sense romance adventure game where you can enjoy talking with cute girls in the VR world”; 1:9-10), the method being performed by one or more computer processors (“smartphone”; 1:11-13.  The examiner notes, it is understood by one of ordinary skill in the art that a smartphone inherently includes one or more processors) executing computer-readable instructions to output an image of a virtual space including the virtual character to a head mounted display mounted on a head of the user (“If you have VR goggles, you can connect to your smartphone to play from the first person’s point of view, and you can feel as if you are spending time in a really fashionable café…This game is recommended for those who want to be healed by interacting with a cute girl clerk”; 1:11-16, 2:1-2), the method comprising: 
specifying a first action associated with a motion of the head of the user in the virtual space (“There is a number on the girl’s head and I have to reply before it gets to zero…If you wear VR goggles, you can answer YES by shaking your head vertically and NO by shaking horizontally”; 5:1-7.  The examiner recognizes the first action as the reply to the girl clerk’s question as shown in screen shot on page 5 line 5) based on one or more items of detection information obtained by the head mounted display (“If you wear VR goggles, you can answer YES by shaking your head vertically and NO by shaking horizontally”; 5:1-7.  The examiner recognizes the one or more detection information obtained by the HMD as one of the plurality of possible inputs obtained by the VR goggles, e.g., match line of sight and head motion); and 
specifying, in response to a selection of a specific object (making a selection in the menu; 2:6-3:4) included in the virtual space (hot coffee as one of the menu items listed in the menu highlighted in green font; 3:3), a second action not associated with a motion of the head of the user in the virtual space (“When I order ‘hot coffee’, ‘It takes a little while, but it is delicious. ‘Don’t worry, as the girl says, the coffee will be delivered in no time”; 3:4-5.  The examiner recognizes the second action as ordering the hot coffee) based on the one or more items of detection information (“You can choose from three types of ‘hot coffee’ ‘ice coffee’ ‘milk tea’.  When you , wherein: 
the specific object is associated with two or more menu items, the two or more menu items including a first menu item and a second menu item (“hot coffee” “ice coffee” “milk tea” menu items; 2:3-8, 3:3), 
the second action includes a first menu item action associated with the first menu item and a second menu item action associated with the second menu item (ordering of the “hot coffee” from the menu; 3:3-6), 
if the first menu item is gazed at, the first menu item action is specified as the second action, and 
if the second menu item is gazed at, the second menu item action is specified as the second action (Examiner notes, the two “if” limitations recited above being contingent limitations of a method claim; therefore, requires only those step(s) that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, see MPEP § 2111.04(II).  Therefore, neither of the “if” limitations are required to be performed as they are contingent limitations.)

Regarding claims 23 and 27, these claims recite the non-transitory computer-readable storage medium storing application processing program when executed performs the steps of the method performed by the application processing system of claims 12 and 20 respectively; therefore, the same rationale of rejection is applicable. 

claim 31, the instant claims recites the non-transitory computer-readable storage medium storing application processing program when executed performs the steps of the method performed by the application processing system of claim 20; therefore, the same rationale of rejection is applicable. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over SmartphoneGame as applied to claims 12 and 23 above and in view of Imaoka, (US 20180262717 A1) (hereinafter Imaoka).

Referring to claim 13, SmartphoneGame teaches the application processing system of claim 12; however, SmartphoneGame does not explicitly teach an action is associated with a motion of a hand of the user in the virtual space.
Imaoka teaches an action is associated with a motion of a hand of the user in the virtual space (“In Step S2550, the controller 300 detects motion of the user 5.  A signal indicating the detected operation is transmitted to the computer 200.  The signal contains operation for specifying one or more avatars among two or more displayed displaying a virtual hand and representing motion of touching one or more avatars among the two or more displayed avatars with the virtual hand”; ¶ [0222], fig. 25; “In Step S2552, the eye gaze sensor 140 detects the line of sight of the user 5.  A signal indicating the detection value of the detected line of sight is transmitted to the computer 200.  In this specification, the fact that the point-of-gaze is placed on the avatar is treated as ‘designating the avatar’”; ¶ [0223], fig. 25; “the computer 200 treats, as designation of the avatar by the virtual user, the fact that the user 5 has touched the avatar with his/her virtual hand by operating the controller 300 and/or the fact that the point-of-gaze of the user 5 has been placed on the avatar”; ¶ [0224], fig. 25).
SmartphoneGame and Imaoka are analogous art to the claimed invention because they are concerning with user interaction in a virtual environment (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having SmartphoneGame and Imaoka before them to modify the VR game of SmartphoneGame to incorporate the function of manipulating a virtual hand of the user as taught by Imaoka.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Imaoka (¶ [0213]-[0229], fig. 25), because the function of manipulating a virtual hand of the user does not depend on the VR game.  That is the function of manipulating a virtual hand of the user performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to provide a 

Regarding claims 24 and 28, each of the instant claims recites the non-transitory computer-readable storage medium storing application processing program when executed performs the steps of the method performed by the application processing system of claims 13 and 14 combined; therefore, the same rationale of rejection is applicable. 


Claims 15, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over SmartphoneGame as applied to claims 12 and 23 above and in view of Tamaoki et al., (US 20170076503 A1) (hereinafter Tamaoki).

Referring to claim 15, SmartphoneGame further teaches the application processing system of claim 12, wherein the operations further comprise: 
displaying…the two or more menu items such that gazing at each of the two or more menu items is detected based on the one or more items of detection information (“You can choose from three types of ‘hot coffee’ ‘ice coffee’ ‘milk tea’.  When you match your line of sight with the menu you want to order, it glows green”; 2:6-8, 3:3).
However, SmartphoneGame does not explicitly teach displaying menu items in response to the selection of the…object.
 in response to the selection of the…object (“When the gaze duration has reached a given determination time (e.g., about 1 to 2 seconds), the menu-assigned object is determined to be the gaze object (selected object).  In this case, first-level menu display objects 41 (41a, 41b,…) are displayed around the gaze object (see the game screen W8 illustrated in FIG. 8A)”; ¶ [0185], fig. 8A).
SmartphoneGame and Tamaoki are analogous art to the claimed invention because they are concerning with user interaction in a virtual environment (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having SmartphoneGame and Tamaoki before them to modify the VR game of SmartphoneGame to incorporate the function of presenting menu items in response to selecting an object as taught by Tamaoki.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Tamaoki (¶ [0181]-[0190], fig. 8A), because the function of presenting menu items in response to selecting an object does not depend on the VR game.  That is the function of presenting menu items in response to selecting an object performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one or ordinary skill in the art.  The motivation to combine would have been to reduce on screen clutter until it is needed.

claims 25 and 29, each of the instant claims recites the non-transitory computer-readable storage medium storing application processing program when executed performs the steps of the method performed by the application processing system of claim 15; therefore, the same rationale of rejection is applicable. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over SmartphoneGame as applied to claim 12 above and in view of Tada et al., (US 20190294314 A1) (hereinafter Tada).

Referring to claim 17, SmartphoneGame teaches the application processing system of claim 12; however, SmartphoneGame does not explicitly teach one menu item is arranged so as to be parallel to one surface in the virtual space and another menu item is arranged so as to be parallel to another surface in the virtual space.
Tada teaches one menu item is arranged so as to be parallel to one surface in the virtual space (“FIG. 5 is a schematic diagram illustrating a manipulation plane to be deployed in the virtual space”; ¶ [0059], fig. 5; “The manipulation plane 20 shown in FIG. 5 is a user interface for the user to select a desired selection target from among a plurality of selection targets.  As shown in FIG. 5, the manipulation plane 20 is pre-provided with a plurality of determination points 21 for recognizing the image of the particular object (e.g. finger image 26) to be used for gestures.  A start area 22”; ¶ [0060], fig. 5.  Examiner notes, the start area 22 is parallel to the lower surface in the  and another menu item is arranged so as to be parallel to another surface in the virtual space (“The manipulation plane 20 shown in FIG. 5 is a user interface for the user to select a desired selection target from among a plurality of selection targets.  As shown in FIG. 5, the manipulation plane 20 is pre-provided with a plurality of determination points 21 for recognizing the image of the particular object (e.g. finger image 26) to be used for gestures…menu items 23a”; ¶ [0060], fig. 5.  Examiner notes, the menu item 23a is parallel to the upper surface in the virtual space as shown in figure 5).
SmartphoneGame and Tada are analogous art to the claimed invention because they are concerning with user interaction in a virtual environment (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having SmartphoneGame and Tada before them to modify the VR game of SmartphoneGame to incorporate the function of presenting menu items arranged in different locations as taught by Tada.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Tada (¶ [0059]-[0070], figs. 5 and 6), because the function of presenting menu items arranged in different locations does not depend on the VR game.  That is the function of presenting menu items arranged in different locations performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one or ordinary skill in the art.  The motivation to combine would have been to improve the confidence in determining which specific menu item is selected by the user by spacing the menu items out.


Claims 18, 19, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over SmartphoneGame as applied to claims 12 and 23 above and in view of Wheeler, (US 8799810 B1) (hereinafter Wheeler).

Referring to claim 18, SmartphoneGame teaches the application processing system of claim 12; however, SmartphoneGame does not explicitly teach specifying a first primary display area in the virtual space for a first scene, wherein the…object is located outside the first primary display area for the first scene.
Wheeler teaches specifying a first primary display area (stability region 704; 13:7-16, fig. 7A) in the virtual space for a first scene (scene shown in viewing window 700 of fig. 7A; 13:7-16, fig. 7A), wherein the…object (the upper left object depicted in portion 602 of GUI shown in figure 7A; fig. 7A) is located outside the first primary display area for the first scene (the object depicted in the portion 602 of GUI 600 is located outside of stability region 704 as shown in figure 7A; fig. 7A; “FIG. 6B shows part of display-device 102 with a viewing window 606 displayed on lens element 110.  As shown, viewing window 606, which shows portion 602 of GUI 600”; 11:6-21, figs. 6B-7A).
SmartphoneGame and Wheeler are analogous art to the claimed invention because they are concerning with user interaction in a virtual environment (i.e. same field of endeavor).


Referring to claim 19, SmartphoneGame teaches the application processing system of claim 12; however, SmartphoneGame does not explicitly teach specifying a second primary display area in the virtual space for a second scene, wherein the…object is located outside the second primary display area for the second scene.
Wheeler further teaches specifying a second primary display area (stability region 704; 15:52-16:3, fig. 7C) in the virtual space for a second scene (scene shown in viewing window 700 of figure 7C; 15:52-16:3, fig. 7C), wherein the…object (the upper left object depicted in portion 602’ of GUI shown in figure 7C; fig. 7C) is located outside the second primary display area for the second scene (the object depicted in portion 602’ of GUI 600 is located outside of stability region 704 as shown in figure 7C; 15:52-16:3, fig. 7C).

Regarding claims 26 and 30, each of the instant claim recites the non-transitory computer-readable storage medium storing application processing program when executed performs the steps of the method performed by the application processing system of claims 18 and 19 combined; therefore, the same rationale of rejection is applicable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20170263053 (Shah) – discloses a method and apparatus that provides a virtual reality environment, where the user can view through a head mounted display to experience.
US 20200129850 (Ohashi) – discloses an information processing device that obtains position of a user’s fingertip in a space to interact with virtual object(s) in a virtual space.
US 20150352437 (Koseki) – discloses a method for user to interact with menu within a virtual space using a head mounted display.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144